NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUN 19 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

ARTHUR LOPEZ,                                   No. 17-56869

                Plaintiff-Appellant,            D.C. No. 5:17-cv-02379-VBF-
                                                MRW
 v.

CORONA POLICE DEPARTMENT,                       MEMORANDUM*
official capacity; et al.,

                Defendants-Appellees.

                  Appeal from the United States District Court
                       for the Central District of California
                 Valerie Baker Fairbank, District Judge, Presiding

                             Submitted June 12, 2018**

Before:      RAWLINSON, CLIFTON and NGUYEN, Circuit Judges.

      Arthur Lopez appeals pro se from the district court’s order denying his

application to proceed in forma pauperis (“IFP”) in his 42 U.S.C. § 1983 action

alleging unconstitutional seizure of his vehicle. We have jurisdiction under 28

U.S.C. § 1291. We review for an abuse of discretion. O’Loughlin v. Doe, 920


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
F.2d 614, 616 (9th Cir. 1990). We reverse and remand.

      The district court denied Lopez’s motion to proceed IFP finding that Lopez

failed to state a Fourth Amendment claim relating to the seizure of his vehicle.

However, Lopez alleged that defendants seized his currently registered vehicle

without a warrant while it was lawfully parked outside his residence. These

allegations are sufficient to state a claim for unreasonable seizure in violation of

the Fourth Amendment. See Miranda v. City of Cornelius, 429 F.3d 858, 862 (9th

Cir. 2005) (government bears the burden of showing that a warrantless

impoundment of a vehicle is justified by the community caretaking exception to

the Fourth Amendment’s warrant requirement).

      Lopez’s request for injunctive relief (Docket Entry No. 10) is denied.

      REVERSED and REMANDED.




                                           2                                    17-56869